REINHARD, Judge.
Petitioner filed an ex parte application for limited driving privileges pursuant to § 302.309.3, RSMo 1986. The circuit court approved the application; the Director of Revenue (Director) appeals.
Because Director was not a party in the court below, he has no right to appeal the court’s order, and we are without jurisdiction. Proctor v. Director of Revenue, 753 S.W.2d 69 (Mo.App.1988).
In Robinson v. Director of Revenue, 762 S.W.2d 872, 874 (Mo.App.1989), we said, “it would seem that Director should also be a party to actions in which the driver is seeking hardship driving privileges. It is axiomatic that there should be some representation by the State in a proceeding related to the granting of a hardship license to ensure statutory compliance.” However, § 302.309.3 provides for an ex parte proceeding, and does not provide for notice to the director. We are constrained under this section to dismiss the appeal, and we note that if the procedures governing hardship driving privileges are to be changed, it is a matter to be determined by the legislature.
APPEAL DISMISSED.
CRANDALL, P.J., and CRIST, J., concur.